Citation Nr: 1731763	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an increased (compensable) rating for bilateral hearing loss. 

 2. Entitlement to service connection for special monthly compensation (SMC) on the basis of housebound criteria from February 1, 2008 to December 7, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In December 2011, the Veteran and his spouse testified at a hearing conducted before the undersigned. A transcript of the hearing has been associated with the claims file.

The issues on appeal were remanded by the Board in June 2012 for further development. Specifically, the Board found an examination was necessary to evaluate the Veteran's current bilateral hearing loss severity as well as an examination in regard to the Veteran's claim for SMC on the basis of housebound criteria. A review of the claims folder reflects that VA examinations were obtained and a subsequent supplemental statement of the case (SSOC) was issued. 


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's right ear hearing loss disability has been clinically shown to be manifested by no worse than Level I hearing impairment.

2. Throughout the pendency of the appeal, the Veteran's left ear hearing loss disability has been clinically shown to be manifested by no worse than Level I hearing impairment.

3. From the period of February 1, 2008 to December 7, 2011, the Veteran's service-connected disabilities other than PTSD were not independently ratable at 60 percent or more.

4. From the period of February 1, 2008 to December 7, 2011, the preponderance of the evidence is against a finding that the Veteran was permanently housebound by reason of service-connected disability or disabilities.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for the Veteran's bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).

2. The criteria for special monthly compensation at the housebound rate have not been met. 38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. 38 C.F.R. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating hearing loss 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test. The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity. See 38 C.F.R. § 4.85(e) (2016).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating Hearing Loss
	
The Veteran is service connected for bilateral hearing loss disability evaluated as noncompensable. The Veteran filed a claim for an increased rating in November 2006. The Veteran's claim was subsequently denied in June 2007. The pertinent competent clinical evidence of record includes a March 2007 VA medical examination which reflects that the Veteran's relevant pure thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT
X
10
15
35
55
LEFT
X
10
15
35
55

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 28.75 decibels. His pure tone threshold average for the left ear was recorded as 28.75 decibels. His speech recognition ability was 100 percent for the right ear and 98 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the March 2007 VA audiogram examination, the Veteran's left ear hearing loss is a Level I impairment. The Veteran's right ear hearing loss is also Level I impairment. Based on the results, the Veteran's ears are considered to be the same for VA purposes. 

Applying the criteria from Table VI to Table VII, a noncompensable rating evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I. The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

Based on the above criteria, a compensable disabling is not warranted. 

Additionally, a May 2010 VA medical examination report reflected that relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT
X
15
25
35
55
LEFT
X
15
30
40
60

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 32.5 decibels. His pure tone threshold average for the left ear was recorded as 36.25 decibels. His speech recognition ability was 96 percent for the right ear and 96 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the May 2010 audiogram examination, the Veteran's left ear hearing loss is a Level I impairment. The Veteran's right ear hearing loss is a Level I impairment. Based on the results, the Veteran's ears are considered to be the same for VA purposes.

Applying the criteria from Table VI to Table VII, based on the results of the May 2010 audiogram examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I. The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

Further, an October 2013 VA medical examination report reflected that relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
RIGHT
X
20
20
45
65
LEFT
X
20
30
45
70

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 38 decibels. His pure tone threshold average for the left ear was recorded as 41 decibels. His speech recognition ability was 94 percent for the right ear and 94 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the October 2013 audiogram examination, the Veteran's left ear hearing loss is a Level I impairment. The Veteran's right ear hearing loss is a Level I impairment. Based on the results, the Veteran's ears are considered to be the same for VA purposes.

Applying the criteria from Table VI to Table VII, based on the results of the October 2013 audiogram examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I. The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.

The Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment than lay statements. Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2016).

In conclusion, the evidence of record does not reflect that a compensable rating for bilateral hearing loss disability is warranted. The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  

Functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined. The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating (or higher than 10 percent for the period prior to August 12, 2011) under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. Accordingly, the Board determines that the Veteran's complaints of hearing difficulty, to include setting involving noise, have been considered under the numerical criteria set forth in the rating schedule.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted. Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted. The Board has considered the Veteran's statements with regard to his hearing loss, to include those noted in the VA examination records, and finds that his bilateral hearing loss disability does not reflect a picture outside the rating criteria. 

Moreover and importantly, the evidence does not reflect that any of the Veteran's bilateral hearing loss disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his bilateral hearing loss disability. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.

SMC

The Veteran contends that he is entitled to SMC on the basis of housebound criteria from February 1, 2008 to December 7, 2011. Notably, the Veteran was in receipt of SMC at the housebound rate prior to February 1, 2008. The Veteran was subsequently granted SMC effective December 8, 2011. Thus the Board will focus its analysis on whether SMC on the basis of housebound criteria is warranted from February 1, 2008 to December 7, 2011. 

Legal Criteria 

Under 38 U.S.C.A. § 1114 (s), SMC is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. The second requirement is met when the Veteran is substantially confined as a direct result of service- connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Analysis

As noted in the Introduction section, the Board remanded the issue on appeal in June 2012 for a VA examination to determine whether the Veteran was medically housebound based solely on the effects of his service-connected disabilities. 

During the period of February 1, 2008 through December 7, 2011, the Veteran was service connected for the following disabilities: PTSD, evaluated as 100 percent disabling; residuals of prostate cancer with urinary frequency, evaluated as 20 percent disabling; procititis with bowel disturbance associated with prostate cancer with urinary frequency, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensable; and erectile dysfunction, evaluated as noncompensable.

During the period from February 1, 2008 to December 7, 2011, the Veteran's service-connected disabilities other than PTSD were not independently ratable at 60 percent. During that period, the Veteran's three compensable disabilities (residuals of prostate cancer with urinary frequency, procititis with bowel disturbance associated with prostate cancer with urinary frequency, and tinnitus) had a combined rating of 50 percent, short of the required 60 percent combined rating. SMC therefore cannot be awarded for this period based on the first criteria under 38 U.S.C.A. § 1114 (s)(1).

As explained above, SMC is payable if the Veteran has a single service-connected disability rated as 100 percent and is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114 (s)(1); 38 C.F.R. § 3.350 (i).

In an October 2013 VA examination report the examiner concluded that for the period of February 1, 2008 to December 7, 2011, the Veteran was not housebound for VA purposes. The examiner noted that the Veteran was apprehensive of social interactions due to for fear of odor and soiling himself. However, the examination report reflects the Veteran goes to the grocery store with his wife at least 3 times a week. The examination report further noted VA medical records which indicate that during the period at issue, the Veteran would occasionally go to restaurants as long as he knew where the restrooms were. Further, during the December 2011 Board hearing, the Veteran's spouse testified that the Veteran was able to go out but would reduce his liquid consumption prior to leaving the home in order to prevent having to change his urinary pads while out. Thus, based on the medical evidence as well as the lay testimony, the Board finds that the preponderance of the evidence is against a finding that the Veteran was permanently housebound by reason of service-connected disabilities. 38 U.S.C.A. § 1114 (s)(2); 38 C.F.R. § 3.350 (i).

Based on the above, the Board finds that the preponderance of the evidence is against SMC at the housebound rate from February 1, 2008 to December 7, 2011.


ORDER

Entitlement to a noncompensable rating for bilateral hearing loss is denied.

Entitlement to service connection for special monthly compensation (SMC) on the basis of housebound criteria from February 1, 2008 to December 7, 2011 is denied.


____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


